Case: 12-13248     Date Filed: 06/18/2013   Page: 1 of 4


                                                              [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 12-13248
                           ________________________

                       D.C. Docket No. 4:10-cv-00015-HLM

DAVID LONG,
TINA LONG,
individually and as natural parents of
Tyler Lee Long, Deceased,

                                                              Plaintiffs-Appellants,

                                         versus

MURRAY COUNTY SCHOOL DISTRICT,
GINA LINDER,
in her individual and official capacity as Principal
of Murray County High School,

                                                             Defendants-Appellees.

                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                   (June 18, 2013)
                Case: 12-13248        Date Filed: 06/18/2013         Page: 2 of 4


Before HULL, ANDERSON and FARRIS, * Circuit Judges.

PER CURIAM:

       This is a sad, indeed a tragic, case. In recognition of the intense and

understandable interest in this case on the part of both parties, and in recognition of

the important public interest, we have given this case the highest priority, and our

study has been correspondingly careful. We have carefully studied the briefs, the

district court’s opinion, and the record. It is obvious that the district court’s

attention to this case was similarly comprehensive. Our careful review of the

record gives us confidence that the district court’s statement of the facts properly

takes all factual inferences in the light most favorable to Plaintiffs, as the well-

established summary judgment standard requires. Because of the district court’s

comprehensive statement of the facts, they need not be repeated here.

       On the basis of our careful review of the record and consideration of the

arguments of the parties (both written and oral), we are also confident that the

district court has properly applied the relevant law to the facts in this record. 1 We


       *
               Honorable Jerome Farris, United States Circuit Judge for the Ninth Circuit, sitting
by designation.
        1
               Because both parties effectively agree that the deliberate indifference standard set
forth in Davis v. Monroe County Board of Education, 526 U.S. 629, 633, 119 S. Ct. 1661, 1666
(1999), should apply to the § 504 and ADA claims, we find that the district court was correct in
requiring Plaintiffs to show

       (1) the plaintiff is an individual with a disability, (2) he or she was harassed based
       on that disability, (3) the harassment was sufficiently severe or pervasive that it
       altered the condition of his or her education and created an abusive educational
                                                 2
                Case: 12-13248        Date Filed: 06/18/2013       Page: 3 of 4


agree with the reasoning and with the conclusions of law as comprehensively set

out in the district court’s Order.

       More particularly, we agree with the district court that on hindsight the

“Defendants should have done more to address disability harassment, [but that]

Plaintiffs [have] fail[ed] to meet the high bar of deliberate indifference and [have

failed to] demonstrate that Defendants’ response was clearly unreasonable.” D.C.

at 161. We agree with the district court that the evidence shows a pattern on the

part of Defendants of responding promptly to reported incidents, and we agree that

Plaintiffs have failed to adduce evidence that would permit a jury to reasonably

find “that Defendants’ disciplinary responses to the reported harassment incidents

were clearly unreasonabl[e].” Id. at 168. As the district court said, based on their

communications with Ms. Long and the absence of reported incidents in the second

semester of the tenth grade and the fall semester of the eleventh grade,

“Defendants could have reasonably believed that their efforts to combat

harassment were succeeding.” Id. at 176. We agree with the district court that

Plaintiffs have failed to adduce evidence on the basis of which a jury could

reasonably find that “Defendants knew that their remedial action was ineffective.”

Id. at 174.


       environment, (4) the defendant knew about the harassment, and (5) the defendant
       was deliberately indifferent to the harassment.

D.C. at 124 (quoting S.S. v. Eastern Ky. Univ., 532 F.3d 445, 454 (6th Cir. 2008)).
                                                3
               Case: 12-13248        Date Filed: 06/18/2013         Page: 4 of 4


       “Deliberate indifference is an exacting standard; school administrators will

only be deemed deliberately indifferent if their ‘response to the harassment or lack

thereof is clearly unreasonable in light of the known circumstances.’ ” Doe v. Sch.

Bd. of Broward Cnty., Fla., 604 F.3d 1248, 1259 (11th Cir. 2010) (quoting Davis v.

Monroe Cnty. Bd. of Ed., 526 U.S. 629, 648, 119 S. Ct. 1661, 1674 (1999)). For

the foregoing reasons, and the reasons comprehensively set out by the district

court, we conclude that Plaintiffs have failed to adduce evidence from which a jury

could reasonably find that the exacting standard of deliberate indifference has been

satisfied. Accordingly, the judgment of the district court is affirmed as to

Plaintiffs’ federal claims. 2

       AFFIRMED.




       2
              Plaintiffs have not appealed their state law claim.
                                                4